Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 6, 2014, which dismissed claimant’s appeal from a decision of the Administrative Law Judge as untimely.
By decision dated August 25, 2014, an Administrative Law Judge (hereinafter ALJ) affirmed an initial decision of the Department of Labor disqualifying claimant from receiving unemployment insurance benefits on the ground that his employment was terminated due to misconduct. Claimant did not appeal the ALJ’s decision to the Unemployment Insurance Appeal Board until October 21, 2014. The Board dismissed the appeal as untimely and claimant now appeals.
We affirm. An appeal from an ALJ’s decision must be made to the Board within 20 days after the mailing of the ALJ’s *1081notice of decision (see Labor Law § 621 [1]), and the statutory-time limit is strictly construed (see Matter of Stephens [Commissioner of Labor], 119 AD3d 1258, 1259 [2014]). The record establishes that claimant did not appeal until after the statutory time period and, significantly, offered no excuse for the delay. As such, the Board properly dismissed the appeal as untimely (see id.-, Matter of Buchkin [Commissioner of Labor], 115 AD3d 1107, 1108 [2014]). Accordingly, the merits of the underlying determination denying claimant’s request for unemployment insurance benefits are not properly before us (see Matter of Chetram [Newtek Bus. Servs.—Commissioner of Labor], 129 AD3d 1399, 1400 [2015]; Matter of Area Emporium LLC [Commissioner of Labor], 115 AD3d 1096, 1097 [2014]).
McCarthy, J.P., Garry, Egan Jr. and Rose, JJ., concur.
Ordered that the decision is affirmed, without costs.